DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 2nd, 2022 has been entered.

Response to Amendment
The amendment filed June 2nd, 2022 has been entered. Claims 1 and 3-19 remain pending in the application. Applicant’s amendments to the drawing have overcome each and every objection set forth in the Final Office Action mailed March 10, 2022.

Response to Arguments
Applicant's arguments filed June 2nd, 2022, regarding the 35 USC 103 rejections of Claims 1, and 3-19 have been fully considered but they are not persuasive for these reasons:
In response to applicant's argument that the references fail to show certain features of applicant' s invention, it is noted that the features upon which applicant relies (i.e., wherein the extrusion mechanism is positioned in a predetermined gap which is formed between the storage flange portions when the sub-bag is stored in the sub-bag storage portion, wherein the one-touch fastener is configured to be inclined so as to rise from the main bag toward the sub bag in a side view in a state where the main bag and the sub bag are connected) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Regarding Applicant’s assertion that McGuire does not disclose that the sub-bag does not swing around the one-touch fastener and that the stand can be used to tilt the entire bag.” (Page 6, Para 4), the examiner disagrees, pointing out that Foxman as modified by Shen and McGuire does disclose a clip fastener that prevents the sub-bag swinging around when attached to the main bag, and a stand located in such a position that the stand can be used to tilt the entire bag.
Regarding Applicant’s assertion that in claim 3, McGuire does not disclose “wherein the extrusion mechanism is positioned in a predetermined gap which is formed between the storage flange portions when the sub-bag is stored in the sub-bag storage portion, wherein the one-touch fastener is configured to be inclined so as to rise from the main bag toward the sub bag in a side view in a state where the main bag and the sub bag are connected” (Page 7, Para 1), the examiner disagrees, pointing out that Foxman discloses the extrusion mechanism is positioned in a predetermined gap which is formed between the storage flange portions when the sub-bag is stored in the sub-bag storage portion (See the detailed rejection of claim 3).
Regarding Applicant’s assertion that there is no incentive to incorporate the one touch fastener of  Shen (Page 7, Para 3), the examiner disagrees, pointing out that Shen also discloses a bag just like the applicant’s bag is a bag. The claw connectors of Shen are used as a securing device on a bag and therefore can be obviously combined with the bag of Foxman advantageously secure portion of the golf bag together for easy transport (See the detailed rejection of claim 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 3, 5-7, 10-11 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable by US Patent 9302162 issued to Foxman (Here forth “Foxman”) in view of US Publication 2013/0292441 by Shen (Here forth “Shen”) and US Patent 8201686 issued to McGuire (Here forth “McGuire”).
Regarding claim 1, Foxman discloses: A golf club bag (Fig A, golf bag includes main bag and sub-bag) comprising: a main bag in which the golf club is stored ( Fig A, Column 9, Lines 24-27); a sub-bag that is detachably stored on the side of the main bag (Fig A, Column 4, Lines 55-59; the main bag has an opening on the side where the sub-bag can be attached and detached from the main bag)  and that can store several golf clubs (Column 9 Lines 22-27); 
wherein the main bag is provided with a sub-bag storage portion  (Fig A, the sub bag can fit into the main bag) in which opened to the side and stored the sub-bag (Fig A, there is an opening in the main bag where the sub-bag fits and is stored), 
and a one-touch fastener for releasably connecting the main bag and the sub-bag (Column 9 Lines 55-56, Fig A, the releasably securing connectors are can releasably connect the main bag from the sub-bag with one-touch because the male portion can be disconnected from the female connector by only touching the connectors once) is provided between the side portion of the sub-bag storage portion of the main bag and the sub-bag (Fig A, removably securing connecters are provided on the sides portions of the main bag and storage bag), 
[Not taught: wherein the one-touch fastener has a fixing band, deformable claw, and claw fitting], 
wherein the sub-bag is provided with a stand (Fig A, the sub bag has a stand attached to it) that is swingable between two positions: a stored position along the side of the sub-bag and a used position pulled out a predetermined angle with respect to the sub-bag (Column 6 Line 66- Column 7 Line 7) , [Not taught: the stand is exposed to the outside when sub-bag is in stored position], wherein the sub-bag storage portion comprises a storage recess portion formed along its length direction on the side of the main bag (Fig A) and a storage flange portion which is extended toward an inside of the storage recess portion from both side edges of the storage recess portion (Fig A), [Not taught: wherein the storage flange portions are positioned between the sub-bag and the stand].

    PNG
    media_image1.png
    640
    540
    media_image1.png
    Greyscale

Fig A- Examiner Annotated Figure 2 of Foxman
But Foxman does not expressly disclose that the one-touch fastener has a fixing band, deformable claw, and claw fitting. 
Shen teaches: wherein the one-touch fastener (Fig B,  the male portion deformable claw fits into the female portion engaging surface is a one touch fastener as the male and female portions can be attached and detached with one touch) including: a male portion having an elastically deformable engaging claw (Fig B, the male portion is a claw that elastically deform to engage with the female portion) ; a female portion having an engaging surface in which the engaging claw engaged is fitted and engaged in the fitting direction by its elasticity (Fig B,  the male portion deformable claw fits into the female portion engaging surface to secure the two together); a fixing band (Fig B, Straps are attached to the male and female portions attached as shown in Fig B), which fixing the male portion and the female portion to the main bag and the sub-bag (Fig B, the male and female portions that have straps attached could replace the one-touch connectors of Foxman to secure the sub bag to the main bag).
It would have been obvious to a person having ordinary skill in the art having the teachings of Foxman and Shen before them, when the application was filed, to have modified the golf bag of Foxman to replace Foxman’s one-touch connector with Shen’s one-touch connector that includes attaching straps to the male and female connectors and having the connectors be a buckle, as taught by Shen, to advantageously allow some moving room and add some security to the one-touch fastener when connecting the sub-bag to the main bag.

    PNG
    media_image2.png
    472
    660
    media_image2.png
    Greyscale

Fig B- Examiner Annotated Figure 3 of Shen

But Foxman as modified does not expressly disclose that the stand is exposed to the outside when the sub-bag is in the stored position. 
McGuire teaches: wherein the stand is exposed to the outside when the sub-bag is stored in the sub-bag storage portion (Fig 1, the stand 86 is exposed to the outside when the sub-bag 14 is stored in the main bag 12), wherein the storage flange portions are positioned between the sub-bag and the stand (Fig 1 and 2, flange portions are one the sides of a portion 34 and 36 of the sub-bag  storage portion are positioned between a portion of the sub-bag and stand in the stored state).
It would have been obvious to a person having ordinary skill in the art having the teachings of Foxman, Shen, and McGuire before them, when the application was filed, to have modified the modified golf bag of Foxman to have the stand on a location on the sub-bag where the stand is exposed to the outside when the sub-bag is in the stored position, as taught by McGuire, to advantageously allow the stand to be used while the sub-bag is stored in the main bag.
Regarding claim 3, Foxman further discloses: wherein an extrusion mechanism (212) which swinging the stand (Fig C, also called stabilizer 122) to the use position is provided between the sub-bag (Fig C) and the stand (Fig A), wherein the extrusion mechanism (212) is configured a push rod (212) and a motion conversion member (Column 6, 33-35), wherein the push rod (212) is moved upward (Column 6, lines 59-65) of the sub-bag (Fig C) when the sub-bag is inclined, wherein the motion conversion member converts the upward movement of the push rod (212)  into a movement for swinging the stand to a use position (Column 6 Line 66- Column 7 Line 7), wherein the extrusion mechanism is positioned in a predetermined gap which is formed between the storage flange portions when the sub-bag is stored in the sub-bag storage portion, [Not taught: wherein the one-touch fastener is configured to be inclined so as to rise from the main bag toward the sub bag in a side view in a state where the main bag and the sub bag are connected].

    PNG
    media_image3.png
    378
    624
    media_image3.png
    Greyscale

Fig C- Examiner Annotated Figure 7 of Foxman
But Foxman as modified does not expressly discloses wherein the one-touch fastener is configured to be inclined so as to rise from the main bag toward the sub bag in a side view in a state where the main bag and the sub bag are connected.
It would have been an obvious matter of design choice to a person of ordinary skill in the art to have the one-touch fastener inclined to rise from the main bag towards the sub-bag in the state where the main bag and sub-bag are connected, because Applicant has not disclosed why this provide an advantage, are used for a particular purpose, or solve a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with Foxman’s modified bag (details above) because they both would have the same reconfigurability, and operability. Therefore, it would have been an obvious matter of design choice to modify Foxman’s modified bag (details above) to obtain the invention as claimed.
Regarding claim 5, Foxman further discloses: wherein the sub- bag is provided with a sub-bag cushioning member (Fig C, includes bottom part 194 and supporting rods 212) on its outer peripheral surface, wherein the sub-bag cushioning member can reduce the contact pressure on the contact surface of the sub-bag (Fig C elements 194 and 212, will absorb the contact pressure on the contact surface of the sub-bag since it is at the base of the golf bag where the bag will touch the ground).
Regarding claim 6, Foxman further discloses: wherein the sub-bag cushioning member (Fig C) is provided so as to be slidable in the vertical direction of the sub-bag (Column 6, lines 59-65).
Regarding claim 7, Foxman further discloses: wherein the  extrusion mechanism is provided with an extrusion mechanism cushioning member  (Fig C, includes bottom part 194 and supporting rods 212) on its outer peripheral surface, wherein the extrusion mechanism cushioning member  (Fig C, includes bottom part 194 and supporting rods 212) can reduce the contact pressure on the contact surface of the extrusion mechanism (Fig C elements 194 and 212, will absorb the contact pressure on the contact surface of the sub-bag since it is at the base of the golf bag where the bag will touch the ground).
Regarding claim 10, Foxman further discloses: wherein the sub-bag is provided with a sub-bag cushioning member (Fig C, includes bottom part 194 and supporting rods 212) on its outer peripheral surface, wherein the sub-bag cushioning member can reduce the contact pressure on the contact surface of the sub-bag (Fig C elements 194 and 212, will absorb the contact pressure on the contact surface of the sub-bag since it is at the base of the golf bag where the bag will touch the ground).
Regarding claim 11, Foxman further discloses: wherein the sub-bag is provided with a sub-bag cushioning member  (Fig C, includes bottom part 194 and supporting rods 212) on its outer peripheral surface, wherein the sub-bag cushioning member can reduce the contact pressure on the contact surface of the sub-bag (Fig C elements 194 and 212, will absorb the contact pressure on the contact surface of the sub-bag since it is at the base of the golf bag where the bag will touch the ground).
Regarding claim 15, Foxman further discloses: wherein the sub- bag cushioning member (Fig C) is provided so as to be slidable in the vertical direction of the sub-bag (Column 6, lines 59-65).
Regarding claim 16, Foxman further discloses: wherein the sub- bag cushioning member (Fig C) is provided so as to be slidable in the vertical direction of the sub-bag (Column 6, lines 59-65).

Claims 4, 8-9, 12-14 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Foxman, Shen, and McGuire in view of US Patent 5472084 by Aliano (Here forth “Aliano”).
Regarding claim 4, Foxman discloses a handle on the upper portion of the sub-bag for carrying (Fig 2, the handle 110 is located on the upper portion of the sub-bag). 
But Foxman as modified does not expressly disclose that the handle formed in an inverted U-shape, engaged to the upper portion of the main bag when the sub-bag is stored in the sub-bag storage portion. Aliano teaches: wherein the upper portion (Fig D) of the sub-bag (Fig D) is provided with a handle (Fig D) for carrying, wherein the handle (Fig D) is formed in an inverted U-shape (Fig D), and engaged the upper edge (Fig D) of the main bag when the sub-bag is stored in the sub-bag storage portion (Fig 4A).

    PNG
    media_image4.png
    446
    502
    media_image4.png
    Greyscale

Fig D- Examiner Annotated Fig 3 of Aliano
It would have been obvious to a person having ordinary skill in the art having the teachings of the modified Foxman and Aliano before them, when the application was filed, to have modified the modified the modified golf bag of Foxman, to have the handle formed in an inverted U-shape and engage the upper portion of the main bag when the sub-bag is in the stored position, as taught by Aliano, to advantageously aid in the attaching and securing of the sub-bag to the main bag.
Regarding claim 8, Foxman further discloses a handle on the upper portion of the sub-bag for carrying (Fig 2, the handle 110 is located on the upper portion of the sub-bag).
But Foxman as modified does not expressly disclose that the handle formed in an inverted U-shape, engaged to the upper portion of the main bag when the sub-bag is stored in the sub-bag storage portion. Aliano discloses: wherein the upper portion (Fig D) of the sub-bag is provided with a handle (Fig D) for carrying, wherein the handle (Fig D) is formed in an inverted U-shape (Fig D), and engaged the upper edge (Figure D) of the main bag (Fig D) when the sub-bag is stored in the sub-bag storage portion (Fig 4A).
It would have been obvious to a person having ordinary skill in the art having the teachings of the modified Foxman and Aliano before them, when the application was filed, to have modified the modified the modified golf bag of Foxman, to have the handle formed in an inverted U-shape and engage the upper portion of the main bag when the sub-bag is in the stored position, as taught by Aliano, to advantageously aid in the attaching and securing of the sub-bag to the main bag.
Regarding claim 9, Foxman further discloses a handle on the upper portion of the sub-bag for carrying (Fig 2, the handle 110 is located on the upper portion of the sub-bag).
But Foxman as modified does not expressly disclose: the handle formed in an inverted U-shape, engaged to the upper portion of the main bag when the sub-bag is stored in the sub-bag storage portion. Aliano discloses: wherein the upper portion (Fig D) of the sub-bag (Fig D) is provided with a handle (Fig D) for carrying, wherein the handle (Fig D) is formed in an inverted U-shape (Fig D), and engaged the upper edge (Fig D) of the main bag (Fig D) when the sub-bag is stored in the sub-bag storage portion (Fig 4A).
It would have been obvious to a person having ordinary skill in the art having the teachings of the modified Foxman and Aliano before them, when the application was filed, to have modified the modified the modified golf bag of Foxman have the handle formed in an inverted U-shape and engage the upper portion of the main bag when the sub-bag is in the stored position, as taught by Aliano, to advantageously aid in the attaching and securing of the sub-bag to the main bag.
Regarding claim 12, Foxman further discloses: wherein the sub- bag is provided with a sub-bag cushioning member (Fig C, includes bottom part 194 and supporting rods 212) on its outer peripheral surface, wherein the sub-bag cushioning member can reduce the contact pressure on the contact surface of the sub-bag (Fig C elements 194 and 212, will absorb the contact pressure on the contact surface of the sub-bag since it is at the base of the golf bag where the bag will touch the ground).
Regarding claim 13, Foxman further discloses: wherein the sub- bag is provided with a sub-bag cushioning member (Fig C, includes bottom part 194 and supporting rods 212) on its outer peripheral surface, wherein the sub-bag cushioning member can reduce the contact pressure on the contact surface of the sub-bag(Fig C elements 194 and 212, will absorb the contact pressure on the contact surface of the sub-bag since it is at the base of the golf bag where the bag will touch the ground). 
Regarding claim 14, Foxman further discloses: wherein the sub- bag is provided with a sub-bag cushioning member (Fig C, includes bottom part 194 and supporting rods 212) on its outer peripheral surface, wherein the sub-bag cushioning member can reduce the contact pressure on the contact surface of the sub-bag (Fig C elements 194 and 212, will absorb the contact pressure on the contact surface of the sub-bag since it is at the base of the golf bag where the bag will touch the ground).
Regarding claim 17, Foxman further discloses: wherein the sub-bag cushioning member (Fig C) is provided so as to be slidable in the vertical direction of the sub-bag (Column 6, lines 59-65).
Regarding claim 18, Foxman further discloses: wherein the sub- bag cushioning member (Fig C) is provided so as to be slidable in the vertical direction of the sub-bag (Column 6, lines 59-65).
Regarding claim 19, Foxman further discloses: wherein the sub- bag cushioning member (Fig C) is provided so as to be slidable in the vertical direction of the sub-bag (Column 6, lines 59-65).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cheng (US Patent No. 6,298,988) (extrusion mechanism configured to push rod; protects surface of bag from damage);
Tsutomu (Publication No. JP2016147078A) (Handle is u-shaped and engages with upper edge of main bag).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA KAVINI TAMIL whose telephone number is (571)272-6655. The examiner can normally be reached Monday-Friday 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor John Fristoe can be reached at 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA KAVINI TAMIL/Examiner, Art Unit 3733
/VALENTIN NEACSU/Primary Examiner, Art Unit 3731